\_ Gage 71 ewOLAD NUK Dmeumenti88 HilesiO771Aés200 Raggeliohs2
‘ UNNED STATES Disteidt Coutr
EL)

SousHeRN DisTRrcr of Ne Wwe ENDORSED

cane
Nef nl :
Lionel MeLeay, vial + PH 3: 28

    

Ié- Cue 1130 Cem)

“ve MIGVION TO REQUEST

Superintendenat Wiam lee, et aki APPOINTMENT ot CouN SEL
Detwd oS

“7 Lionel McCray heiney cluly Swayn herein Stoke tat;

et

L tevrel WeCea, am the plant 1a tte. aloove -titlecl action , ancl
Yes, ecHulli moke his mohen tov a request tov te Court +e appeist
ay aitlovnen +o ye vesevet we ty ewan in Taps motley » “The Veacan
Whi the motion Shanld be oon sas bllbwe:

() Flat f if am, anno prisoner Currently Mm SHU Kn & New york: state
Coweetwmor feveility Plante & alte Currently berae denied. ALC EST ty bis
Lecpd clocumewt 5 at lis Curvewt Sti

a Defendant 8 ave prison alliciads whom Covitimns tp retaliate agaoast fst
becaite, of ths mater |

(2g Plat ll Cannot Pe erly wiaye Hs matter Lyviowd nev lndnet discovery
wiheyt He aid of an aitlor reg \

G Pr lain Canna ove te CoS ty ad for am, alorrer ty rpreent lam

Whevetove Lavtit roy tead> thas Cot grant tus mation reanect Lo
avy attoner, ty be apperwted on lis leha IP iM. ~tb, 38 matter ’

declare der . nals eat meriiay 7 ES hevarpa bt TTS
wed en inde penal ofl eexyurg Ha As foqony vet

Sipaclt McC RAM
—foldvesss Kid stale Correctional aedte
Pd- Box 2806, Mowe Mew york
P3403

Datel ¢ Mloweu, New) york
Tuly gh 24020

 

 
_ a8 THES ase CLES AK Tiroatumentt880 Ailehi077144200 FRag@e220582
UQITED STVes DisTecT Couey
SomHERN Disrricl oF NEW YORK

 

Lionel FieC Ray, lack
Ms pia ( Ib -Cv- 1730 (RMR)

¥ Proot of Seevpic®

Supenutendat Illia { lee vet aly
Defendacits,

L Lionel McCrary berg cul Swern herein: <tate hat

Ll lmel meCien dastave under ; enalty of pee ru baw
Oi ely oh 2ace ,f Mailed a Cops the dec (esed to tor
peel appowtmont of Counce | bd fivet class mail to He

Ow my

QO) Assistant thor ver, Geneval Neil sheulrn
ay oe st reet ize L Lew,
New yer | New york foaot

L declare under pons ol per hab -te Foraging 1g

+e aud covrect’

pated: Woverw , New view E
July 84 2026 UC

=I ned:
Addreks Mid aa L. kowect onal a rt

P.O Eo 20a, Maren , N en york

Defedit> are eeokel fo cement '™9°9

b Plan kf aa Veyeke Id ban) 1s ery bee
WKS bys ul Lecurn/s by 3\Sola0

The Clerk of the Court is directed:to . ge de om,

mail a copy of this Order to the Plaintiff

 

 
